F I L E D
                                                                       United States Court of Appeals
                                                                               Tenth Circuit
                       UNITED STATES COURT OF APPEALS
                                                                               JAN 30 1998
                                   TENTH CIRCUIT
                                                                          PATRICK FISHER
                                                                                   Clerk

 UNITED STATES OF AMERICA,

          Plaintiff-Appellee,
                                                           No. 97-5080
 v.                                                  (D.C. No. 96-CV-198-C)
                                                           (N.D. Okla.)
 JAMES BARNES,

          Defendant-Appellant.




                                ORDER AND JUDGMENT *


Before SEYMOUR, Chief Judge, BRORBY, and BRISCOE, Circuit Judges.


      After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal. See Fed. R. App. P. 34(a); 10th Cir. R. 34.1.9. Therefore, the case is

ordered submitted without oral argument.

      Defendant James Barnes appeals the order of the district court denying his

motion to vacate, set aside, or correct his sentence under 28 U.S.C. § 2255. He



      *
          This order and judgment is not binding precedent, except under the doctrines of
law of the case, res judicata, and collateral estoppel. The court generally disfavors the
citation of orders and judgments; nevertheless, an order and judgment may be cited under
the terms and conditions of 10th Cir. R. 36.3.
contends he received ineffective assistance of counsel in his trial for conspiracy

to manufacture, possess, and distribute methamphetamine. We affirm. 1

      On appeal, Barnes contends counsel was ineffective because “counsel did

not plan a defense, plan an attack, did not do any discovery, failed totally with

hearsay evidence, did not make objections when necessary, and thereby totally

failed to give James Barnes proper defense in a court of law.”

      Barnes did not raise the issue of ineffective assistance of trial counsel in

his § 2255 proceedings before the district court. He contended he received

ineffective assistance of counsel at sentencing. He argued before the district

court that both trial and appellate counsel were ineffective in failing to object to

the sentencing’s court’s application of the offense level for D-methamphetamine

rather than L-methamphetamine. In the absence of extraordinary circumstances,

this court will not review issues raised for the first time on appeal. Smith v.

Secretary of New Mexico Dept. of Corrections, 50 F.3d 801, 814 n.22 (10th Cir.

1995). There are no extraordinary circumstances here to justify departure from

the general rule. Moreover, the record does not include the trial transcript and

other portions of the trial record. We cannot address issues when the record is



      1
          Because Barnes filed his § 2255 motion on March 13, 1996, before the effective
date of the Antiterrorism and Effective Death Penalty Act of 1996, he is not required to
obtain a certificate of appealability. See United States v. Kunzman, 125 F.3d 1363, 1364
n.2 (10th Cir. 1997).

                                           -2-
insufficient for meaningful review. See Strand v. United States, 780 F.2d 1497,

1500 (10th Cir. 1985).

      Barnes is granted a certificate of probable cause. The district court’s denial

of Barnes’ § 2255 motion is AFFIRMED. The mandate shall issue forthwith.

                                               Entered for the Court

                                               Mary Beck Briscoe
                                               Circuit Judge




                                         -3-